                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

 In re: JEREMY A. BRAY                          )           Case No.: 18-82940-12
                                                )
        SSN: xxx-xx-8166                        )
                                                )
                Debtor.                         )           CHAPTER 12

  AMENDED FIRST MOTION FOR APPROVAL OF INTERIM PROFESSIONAL FEES
          AND EXPENSES FOR CHAPTER 12 DEBTOR’S ATTORNEY

        COMES NOW the duly appointed and acting Debtor in the above styled Chapter 12 case,
 and shows the Court as follows:

                                     General Background

        1.     On October 2, 2018, the Debtor commenced with this Court a voluntary case
 under Chapter 12 of Title 11, United States Code (the "Bankruptcy Code").

         2.     On November 8, 2018, this Court approved the employment of Sparkman,
 Shepard & Morris, P.C. as Debtor’s counsel (the “Approval Order”). That day, this Court also
 entered an Order approving the Debtor’s Motion to allow its attorneys to send monthly notices of
 attorney’s fees and expenses incurred (the “Monthly Fee Notices”) to the Debtor’s 20 largest
 unsecured creditors, all parties requesting notice, the Bankruptcy Administrator (the “Notice
 Parties”).

         3.     The Approval Order also orders the Debtor’s counsel to file with the Court,
 beginning on January 2, 2019, and serve upon the Notice Parties not more than once every 90
 days an interim application for allowance of compensation and reimbursement of expenses,
 pursuant to 11 U.S.C. §331, of the amounts sought in the Monthly Fee Notices filed during such
 period (the “Interim Fee Application”). The Interim Fee Application must include a summary of
 the Monthly Fee Notices that are the subject of the request and any other information requested
 by the Court or required by the Local Rules.

                                        Relief Requested

        4.     The said professional currently employed by the Debtor has previously served
 Monthly Fee Notices for the months October, November, and December 2018, with balances due
 on each as shown below:

 October 2018          Compensation: $624.00 (80% paid) / Expenses: $55.95 (100% paid)
                       Total: $679.95
                       Date of Notice: November 2, 2018
                       Amount of fees held in trust pending Court approval: $0.00




Case 18-82940-CRJ12       Doc 80    Filed 01/31/19 Entered 01/31/19 12:42:51           Desc Main
                                   Document     Page 1 of 2
 November 2018         Compensation: $1,032.00 (80% paid) / Expenses: $94.20 (100% paid)
                       Total: $1,126.20
                       Date of Notice: December 3, 2018.
                       Amount of fees held in trust pending Court approval: $0.00

 December 2018         Compensation: $2,930.00 (0% paid) / Expenses: $98.60 (0% paid)
                       Total: $3,028.60
                       Date of Notice: December 31, 2018
                       Amount of fees held in trust pending Court approval: $0.00

       5.      No agreement exists between the attorney and any other person or entity
 whatsoever for the sharing of compensation or expenses in this case.

       6.     This application is brought under the provisions of Sections 327, 328, 330, 331 of
 the United States Bankruptcy Code and Rule 2016 of the Federal Rules of Bankruptcy
 Procedure.

          WHEREFORE, the Debtor requests that the Court: enter an Order approving such
 compensation and expenses and authorizing the Debtor to pay same; and grant other and further
 relief as the Court deems just and proper.

        Respectfully submitted this the 31st day of January, 2019.

                                          /s/ Tazewell T. Shepard
                                          Tazewell T. Shepard III
                                          Tazewell T. Shepard IV
                                          Attorneys to Debtor-in-Possession

                                          SPARKMAN, SHEPARD & MORRIS, P.C.
                                          P. O. Box 19045
                                          Huntsville, AL 35804
                                          Tel: (256) 512-9924
                                          Fax: (256) 512-9837

                                CERTIFICATE OF SERVICE

         This is to certify that I have this the 31st day of January, 2019 served the foregoing
 document upon the Debtor’s 20 largest unsecured creditors, Richard Blythe, Office of the
 Bankruptcy Administrator, P.O. Box 3045, Decatur, AL 35602 all persons requesting notice and
 the following listed persons by electronic service through the Court’s CM/ECF system and/or by
 depositing said copies in the United States Mail in properly addressed envelopes with adequate
 postage thereon:


                                          /s/ Tazewell T. Shepard
                                          Tazewell T. Shepard




Case 18-82940-CRJ12       Doc 80    Filed 01/31/19 Entered 01/31/19 12:42:51          Desc Main
                                   Document     Page 2 of 2
